In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1685 
 
PATTI LARDAS, 
                                                     Plaintiff‐Appellant, 

                                    v. 

SLAVKO GRCIC, et al., 
                                                  Defendants‐Appellees. 
                      ____________________ 

              Appeal from the United States District Court 
         for the Northern District of Illinois, Eastern Division. 
                No. 14 C 193 — William T. Hart, Judge. 
                      ____________________ 
                              
2                        Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210 

No. 15‐1704 
 
DANNY CHRISTOFALOS, 

                                                     Debtor‐Appellant, 

                                   v. 

JOSEPH E. COHEN, Chapter 7 Trustee, 
                                                      Trustee‐Appellee. 
                     ____________________ 

             Appeal from the United States District Court 
        for the Northern District of Illinois, Eastern Division. 
               No. 14 C 6958 — William T. Hart, Judge. 
                     ____________________ 
 
 
No. 16‐2913 
 
JOHN LAURENCE KIENLEN, 
                                                     Creditor‐Appellee, 
                                   v. 

DANNY CHRISTOFALOS, 
                                                     Debtor‐Appellant. 
                     ____________________ 

             Appeal from the United States District Court 
        for the Northern District of Illinois, Eastern Division. 
              No. 15 C 10832 — William T. Hart, Judge. 
                     ____________________ 
                                     
 
Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210                                  3 

No. 16‐4210 
 
PATTI LARDAS, 
                                                                 Plaintiff, 
                                                                            
       and 
                                           
DANNY CHRISTOFALOS, 
                                                  Intervenor‐Appellant, 
                                    v. 

SLAVKO GRCIC, et al., 
                                                  Defendants‐Appellees. 
                      ____________________ 

              Appeal from the United States District Court 
         for the Northern District of Illinois, Eastern Division. 
                No. 14 C 193 — William T. Hart, Judge. 
                      ____________________ 

   ARGUED OCTOBER 28, 2015 — DECIDED FEBRUARY 3, 2017 
                ____________________ 

  Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and 
HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. These four related appeals arise 
from  a  long‐running  and  acrimonious  business  dispute  be‐
tween appellants Patti Lardas and her nephew Danny Chris‐
tofalos on one side and appellees Slavko Grcic and associates 
on the other. Appeal Nos. 15‐1685 (Lardas I) and 15‐1704 (Co‐
hen)  were consolidated  for oral  argument, which took place 
on October 28, 2015. Appeal No. 16‐4210 (Lardas II) concerns 
4                                      Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210 

the  district  court’s  denial  of  a  motion  by  Christofalos  to  re‐
open proceedings in Lardas I, and we treat it as a successive 
appeal. Appeal No. 16‐2913 (Kienlen) is also successive to the 
earlier consolidated appeals. We can decide Kienlen and Lar‐
das  II  without  further  oral  argument.  The  briefs  and  record 
adequately present the facts and legal issues, and oral argu‐
ment  would  not  significantly  aid  our  decision‐making  pro‐
cess. See Fed. R. App. P. 34(a)(2)(C). We affirm the judgments 
and orders on appeal in Lardas I, Lardas II, and Kienlen, and we 
dismiss the appeal in Cohen as moot. 
I.  Lardas I (No. 15‐1685) 
    In  Lardas  I,  a  diversity  jurisdiction  action,  plaintiff  Patti 
Lardas brought claims of fraudulent inducement and breach 
of contract against defendants Slavko Grcic; his sons, Milovan 
and Draza Grcic; Thomas Karacic; and Karacic’s employer, the 
Amalgamated Bank of Chicago.1 
    The  crux  of  Lardas’s  controlling  amended  complaint  is 
that the Grcics tricked her into participating in a global settle‐
ment agreement pursuant to which, among other things, her 
nephew Christofalos was to receive a 99% interest in an entity 
called Wauconda Shopping Plaza, LLC (“WSP”), with Slavko 
Grcic retaining a 1% interest in the entity as well as a lien on 
Christofalos’s  interest.  According  to  Lardas,  the  Grcics 
hatched  an  elaborate  scheme—along  with  Karacic  and  the 
Amalgamated Bank—to force WSP to default on a loan and, 
ultimately, to foreclose on Christofalos’s 99% stake and have 
the Grcics take control. 
                                                 
     1 Christofalos was originally a co‐plaintiff in this action, but the dis‐

trict court dismissed the initial complaint without prejudice. Lardas filed 
an amended complaint as the sole plaintiff. 
Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210                                 5 

    The  defendants  moved  to  dismiss,  arguing  that  Lardas 
lacked standing to pursue her claims. Though the defendants 
cited  Federal  Rule  of  Civil  Procedure  12(b)(6),  the  district 
court reviewed their motion pursuant to Rule 12(b)(1). In so 
doing, the court treated the motion as a facial attack on Lar‐
das’s standing, accepting as true the factual allegations in the 
amended complaint as well as the contents of the settlement 
agreement appended to the complaint. The court took no ad‐
ditional evidence. See Apex Digital, Inc. v. Sears, Roebuck & Co., 
572  F.3d  440,  443  (7th  Cir.  2009)  (“Facial  challenges  require 
only that the court look to the complaint and see if the plaintiff 
has sufficiently alleged a basis of subject matter jurisdiction.”); 
see  also  Silha  v.  ACT,  Inc.,  807  F.3d  169,  174  (7th  Cir.  2015) 
(“[W]hen evaluating a facial challenge to subject matter juris‐
diction  under  Rule  12(b)(1),  a  court  should  use  Twombly–Iq‐
bal’s  ‘plausibility’  requirement,  which  is  the  same  standard 
used  to  evaluate  facial  challenges  to  claims  under  Rule 
12(b)(6).”). The district court dismissed Lardas’s case without 
prejudice,  agreeing  with  the  defendants  that  Lardas  lacked 
standing to pursue her claims. Lardas v. Drcic [sic], Nos. 14 C 
193 & 14 C 6958, 2015 WL 444321, at *2 (N.D. Ill. Jan. 29, 2015). 
Because  the  district  court  decided  the  question  of  standing 
without  resolving  factual  disputes,  we  review  de  novo  the 
court’s judgment of dismissal. Berger v. NCAA, 843 F.3d 285, 
289 (7th Cir. 2016). 
    To  pursue  a  civil  claim  in  federal  court,  a  plaintiff  must 
allege and then prove that she has standing—i.e., that she suf‐
fered a concrete and particularized injury‐in‐fact that is trace‐
able  to  the  defendant’s  conduct  and  that  is  likely  to  be  re‐
dressed  by  a  favorable  decision.  Friends  of  the  Earth,  Inc.  v. 
Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 180–
6                        Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210 

81  (2000).  Taking  Lardas’s  allegations  at  face  value,  the  de‐
fendants schemed to deprive her nephew Christofalos of his 
interest in WSP. The problem here is that Lardas had no cur‐
rent  or  even  contingent  interest  in  WSP.  In  fact,  Lardas  had 
transferred her entire interest in a predecessor entity to Chris‐
tofalos  back  in  2000.  She  never  held  a  stake  in  WSP  itself. 
Through the settlement agreement, Lardas released any and 
all  claims  (known  and  unknown)  against  the  Grcics  in  ex‐
change for their release of any and all claims (known and un‐
known) against her. She does not allege that the Grcics vio‐
lated the terms of that exchange by, for instance, suing her or 
otherwise seeking to recover anything from her. 
    In a post‐judgment motion for reconsideration, which the 
district court correctly treated as a motion under Federal Rule 
of Civil Procedure 59(e), Lardas argued for the first time that 
Christofalos  was  a  third‐party  beneficiary  of  her  settlement 
agreement  with  the  Grcics,  such  that  the  alleged  scheme  to 
deprive Christofalos of his interest in WSP in turn deprived 
Lardas of the benefit of her bargain. As a procedural matter, 
Lardas  should  have  raised  this  argument  during  the  initial 
briefing on defendants’ motion to dismiss. Rule 59(e) does not 
entitle a party to advance after judgment a non‐jurisdictional 
argument that could have been presented prior to judgment. 
See Bordelon v. Chicago School Reform Board of Trustees, 233 F.3d 
524, 529 (7th Cir. 2000). A Rule 59(e) motion may allow a dis‐
trict judge to exercise discretion to consider such a new argu‐
ment. E.g., Miller v. Safeco Ins. Co. of America, 683 F.3d 805, 813 
(7th Cir. 2012); see also Mendez v. Republic Bank, 725 F.3d 651, 
658–60 (7th Cir. 2013) (same point for Rule 60(b)). Cases such 
as Miller and Mendez show, however, that this is a matter of 
judicial discretion, not a party’s entitlement. 
Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210                               7 

    In any event, the new argument is without merit. Chris‐
tofalos  was  himself  a  party  to  the  same  settlement  agree‐
ment—not  a  third‐party  beneficiary—and  he  paid  $600,000 
for  the  LLC  membership  interest  he  acquired  from  Slavko 
Grcic. Even if we assume that Christofalos might have had his 
own claims against Grcic or others arising from the settlement 
agreement (and any such claims would have wound up in his 
bankruptcy  estate,  addressed  in  the  other  related  appeals), 
Lardas has alleged no injury personal to her. Nor has she of‐
fered any plausible reason why she should be able to assert a 
claim on behalf of Christofalos. Lardas lacks standing to pur‐
sue the claims she asserts, and the district court correctly dis‐
missed her case. That dismissal is AFFIRMED. 
II.  Cohen (No. 15‐1704) 
     Before  Grcic  and  his  associates  could  perfect  their  sup‐
posed scheme to acquire Christofalos’s interest in WSP, Chris‐
tofalos  filed  for  bankruptcy  protection.  Cohen  represents  a 
challenge by Christofalos to a bankruptcy court order issued 
under 11 U.S.C. § 363(b) authorizing the trustee to sell Chris‐
tofalos’s interest in WSP, as well as any interest he might have 
in  the  Lardas  litigation  and  a  separate  state  court  case.  The 
buyers?  None  other  than  the  Grcics,  who  paid  $15,000  for 
these assets in what might have been an attempt to buy peace. 
    Christofalos’s appeal of the sale order rests on two rather 
remarkable premises. He argues first that by listing his stake 
in WSP as an exempt asset worth just one dollar, he actually 
was putting all interested parties on notice that he sought an 
“unlimited exemption” for that property, regardless of what 
the property might be worth or what it might potentially sell 
for. He argues second that the Grcics paid too much for the 
8                                      Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210 

assets  they  acquired—the  implication  being  that  the  bank‐
ruptcy court should have ordered the trustee to drive an eas‐
ier bargain and settle for less money for the estate’s creditors 
in  the  process.  The  bankruptcy  court  rejected  Christofalos’s 
arguments  on  their  merits,  and  the  district  court  affirmed. 
2015 WL 444321, at *3–4. 
    We do not reach the merits. Christofalos’s challenge to the 
trustee’s sale is moot. See DJL Farm LLC v. U.S. Environmental 
Protection Agency, 813 F.3d 1048, 1050 (7th Cir. 2016) (per cu‐
riam) (“[A] case must be dismissed ‘if an event occurs while a 
case  is  pending  …  that  makes  it  impossible  for  the  court  to 
grant any effectual relief whatever to a prevailing party.’”) (ci‐
tations omitted).2 


                                                 
      2 
       Federal  district  courts  exercise  appellate  jurisdiction  over  “final 
judgments, orders, and decrees” entered by bankruptcy judges in “cases 
and proceedings.” 28 U.S.C. § 158(a). Federal circuit courts of appeals in 
turn  exercise appellate  jurisdiction  over  “final  decisions,  judgments,  or‐
ders, and decrees” entered by district judges in their appellate capacity. 
§ 158(d)(1); see also Smith v. Capital One Bank (USA), N.A., 845 F.3d 256, 
2016 WL 7404760, at *2 (7th Cir. 2016) (“In the bankruptcy context, both 
the bankruptcy court decision and the district court decision must be fi‐
nal.”).  Christofalos’s  appeal  in  Cohen  concerns  not  a  final  order  of  the 
bankruptcy court granting or denying a discharge but rather an event dur‐
ing the life of a Chapter 7 bankruptcy—the sale of an asset. While in pre‐
vious cases we have recognized that an order approving or denying sale 
of a debtor’s property is immediately appealable, the Supreme Court’s re‐
cent decision in Bullard v. Blue Hills Bank, 575 U.S. —, 135 S. Ct. 1686 (2015), 
could be read to create a question about the viability of those prior hold‐
ings. Bullard held that an order declining to approve a proposed Chapter 
13 repayment plan is not immediately appealable. The Court concluded 
that the relevant “proceeding,” within the meaning of section 158(a), is the 
“entire process culminating in confirmation or dismissal.” Id. at 1693. At 
oral argument, we asked the parties whether the logic of Bullard extends 
Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210                                        9 

    Christofalos  opposed  the  sale  of  his  interest  in  WSP 
through a motion to compel the trustee to abandon that prop‐
erty and through an objection to the trustee’s motion to sell. 
The bankruptcy court denied the motion to compel abandon‐
ment and approved the sale over Christofalos’s objection. At 
that point, if Christofalos wanted to seek judicial review of the 
sale order, he should have moved for a stay pursuant to Fed‐
eral Rule of Bankruptcy Procedure 8007(a)(1)(A), thereby pre‐
serving the status quo. 
     Under 11 U.S.C. § 363(m), the reversal on appeal of an au‐
thorized  sale  “does  not  affect  the  validity  of  a  sale  …  to  an 
entity that purchased … property in good faith … unless such 
authorization and such sale … were stayed pending appeal.” 
In  light  of  this  safe  harbor  provision,  we  have  “repeatedly 
held that when a party challenges the bankruptcy court’s or‐
der approving the sale of estate property to a good faith pur‐
chaser, it must obtain a stay of that order pending appeal, lest 
the  sale  proceed  and  the  appeal  become  moot.”  In  re  River 
West Plaza‐Chicago, LLC, 664 F.3d 668, 671 (7th Cir. 2011), quot‐
ing  In  re  CGI  Industries,  Inc.,  27  F.3d  296,  299  (7th  Cir.  1994) 
(collecting cases). 
    The safe harbor in section 363(m) does not apply if the sale 
was not conducted in good faith. Hower v. Molding Systems En‐
gineering  Corp.,  445  F.3d  935,  938  (7th  Cir.  2006).  But  the 
good faith requirement is narrow, addressing only the buyer’s 
integrity during the course of the sale proceedings. “Typically, 
                                                 
to the approval of discrete asset sales, and we ordered supplemental brief‐
ing on the question. We do not resolve here the extent to which Bullard 
may  affect  the  immediate  appealability  of  a  sale  order  because  we  find 
that Christofalos’s challenge is moot. Accordingly, we dismiss the appeal 
on that well‐trodden ground. 
10                        Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210 

the misconduct that would destroy a purchaser’s good faith 
status … involves fraud, collusion between the purchaser and 
other bidders or the trustee, or an attempt to take grossly un‐
fair advantage of other bidders.” In re Andy Frain Services, Inc., 
798 F.2d 1113, 1125 (7th Cir. 1986) (citation omitted). 
    Christofalos  did  not  request  a  stay  of  the  sale  order.  In‐
stead, the sale was consummated, and the Grcics are now ac‐
tively managing the  shopping  plaza and its tenants. Money 
has changed hands, years have passed, and third parties have 
acted in reliance on the sale. 
    Christofalos  argues  that  the  Grcics  acted  in  bad  faith  by 
offering $15,000 for an asset he believes to have been under‐
water.  Christofalos’s  argument  is  not  legally  sound,  and  it 
makes no sense on the facts of this case. He cites no case or 
other authority for the proposition that a buyer who pays (in 
the debtor’s view) too much for an asset acts in bad faith to‐
ward  the  debtor  or  other  creditors.  There  may  be  perfectly 
good reasons to pay something for a highly leveraged asset 
that  is  currently  worthless.  Fair  market  values  rise  and  fall, 
and the purchase allows the buyer to make an investment that 
may pay off if the value later rises. 
     As a factual matter, moreover, even if the shopping plaza 
was financially underwater in 2014, that is not the actual asset 
the trustee sold: rather, the trustee sold Christofalos’s interest 
in WSP, which was apparently encumbered only by the lien 
in Slavko Grcic’s favor, and which was part of a package. The 
package of assets the trustee sold included three separate as‐
sets  of  the  bankruptcy  estate:  Christofalos’s  interest  in  WSP 
and his interest in two lawsuits against the Grcics. The Grcics 
paid $15,000 not only to acquire WSP but also to terminate the 
litigation  against  them.  Parties  in civil cases often choose to 
Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210                            11 

pay  relatively  small  sums  to  settle  claims,  even  claims  that 
seem far‐fetched or vexatious. We cannot understand how, in 
paying $15,000 for two unliquidated claims and an asset that 
Christofalos  swore  was  worth  only  one  dollar,  the  Grcics 
could be the parties who might be deemed to have acted in 
bad faith. There is no evidence that their conduct in the bank‐
ruptcy proceedings perpetrated a fraud on anyone, amounted 
to collusion with the trustee, or caused an unfair disadvantage 
to  other  bidders,  of  which  there  were  none.  See  In  re  Andy 
Frain Services, Inc., 798 F.2d at 1125. 
     In its sale order, the bankruptcy court explicitly found that 
the Grcics were “good faith purchasers” and that the sale was 
“conducted at arms‐length without fraud, collusion, or undue 
influence by the purchasers.” The bankruptcy court reached 
these findings after three hearings and the submission of affi‐
davits by the Grcics, the contents of which Christofalos failed 
to  rebut.  These  findings  are  reviewable  only  for  clear  error, 
Hower, 445 F.3d at 938, and there was no such error here. The 
Grcics purchased Christofalos’s interests in WSP and the two 
lawsuits in good faith, and Christofalos failed to seek a stay 
pending appellate review. His challenge to the trustee sale is 
moot, and his appeal is DISMISSED. 
III. Kienlen (No. 16‐2913) 
     In Kienlen, Christofalos challenges the bankruptcy court’s 
November 23, 2015 order following an adversary proceeding 
brought  by  J.  Laurence  Kienlen,  a  creditor.  The  bankruptcy 
court conducted a trial on the adversary complaint pursuant 
to Part VII of the Federal Rules of Bankruptcy Procedure, and 
it  made findings of fact  and conclusions of law pursuant to 
Federal  Rule  of  Civil  Procedure  52(a)(1).  The  court  entered 
judgment  in  Kienlen’s  favor,  denying  Christofalos’s  petition 
12                       Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210 

for  a  Chapter  7  discharge.  The  court  based  its  denial  on  11 
U.S.C.  §  727(a)(4)(A),  which  authorizes  denial  of  discharge 
where the debtor has “knowingly and fraudulently … made 
a false oath or account.” See Stamat v. Neary, 635 F.3d 974, 978 
(7th Cir. 2011) (to prevail on a § 727(a)(4)(A) claim, an object‐
ing party must establish that “(1) the debtor made a statement 
under oath; (2) the statement was false; (3) the debtor knew 
the  statement  was  false;  (4)  the  debtor  made  the  statement 
with fraudulent intent; and (5) the statement related materi‐
ally  to  the  bankruptcy  case”)  (citation  omitted).  The  district 
court affirmed the denial of discharge. Christofalos v. Kienlen, 
No. 15 C 10832, 2016 WL 3268164, at *3 (N.D. Ill. June 14, 2016). 
We review de novo the district court’s judgment; we likewise 
review  de  novo  the  bankruptcy  court’s  legal  determinations, 
but we review its findings of fact for clear error. In re Herman, 
737 F.3d 449, 452 (7th Cir. 2013); Zedan v. Habash, 529 F.3d 398, 
403 (7th Cir. 2008). We affirm. 
    In its order denying discharge, the bankruptcy court ob‐
served that Christofalos made a “host of false statements and 
omissions in his schedules and statement of financial affairs.” 
For instance, the court found that Christofalos falsely repre‐
sented that he had issued no financial statements to financial 
institutions within two years of his petition. Christofalos also 
grossly undervalued his real property located in Mundelein, 
Illinois. He failed to identify a source of rental income, omit‐
ted a property located in Florida, and falsely asserted that he 
had relinquished all interest in another property following his 
divorce. He also omitted a vehicle and falsely represented that 
he  had  no  contingent  and  unliquidated  claims.  The  bank‐
ruptcy court found as a matter of fact after trial that Christofa‐
los knew these representations were false and that he made 
Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210                                               13 

them with fraudulent intent. The court explained: “Christofa‐
los could not have cared less whether his schedules and state‐
ment of financial affairs were accurate.” 
   On appeal, Christofalos quarrels with some of the bank‐
ruptcy court’s factual findings, but without citing record evi‐
dence.3 He  nevertheless concedes that he made multiple  er‐
rors in his bankruptcy disclosures. To obtain reversal, he con‐
tends that these errors were “completely inconsequential and 
immaterial” because they worked neither to his benefit nor to 
the detriment of any creditor. 


                                                 
      3 Christofalos designated only the adversary pleadings, the transcript 

of the bankruptcy court’s November 23, 2015 oral decision, and the bank‐
ruptcy court’s subsequent judgment as the record on appeal in the district 
court. He did not designate or otherwise produce any transcripts or exhib‐
its  from  the  trial,  either  in  the  district  court  or  in  this  court.  We  cannot 
entertain  claims  that  factual  findings  were  clearly  erroneous  when  the 
party claiming error fails to include in the appellate record the evidence 
we would need to evaluate the claim. See Fed. R. Bankr. P. 8009(a)(1)(A), 
(b)(1)(A) (providing that the bankruptcy appellant must designate items 
to be included in the record on appeal and must order transcripts of “such 
parts  of  the proceedings … as  the  appellant  considers  necessary  for  the 
appeal”); see also Fed. R. Bankr. P. 8009(b)(5) (“If the appellant intends to 
argue on appeal that a finding or conclusion is unsupported by the evi‐
dence or is contrary to the evidence, the appellant must include in the rec‐
ord a transcript of all relevant testimony and copies of all relevant exhib‐
its.”); cf. In re Dorner, 343 F.3d 910, 912, 914–15 (7th Cir. 2003) (where bank‐
ruptcy  clerk  failed  to  transmit  record  that  debtor‐appellant  had  desig‐
nated, but where appellant failed to supplement record on appeal in cir‐
cuit  court  and  “elected  to  proceed  as  if  there  were  no  problem,”  circuit 
court  found  on  skeletal  record  “no  reason  to  think  that  the  bankruptcy 
judge committed a clear error or abused his discretion”); id. at 914–15 (“A 
litigant  whose  position  in  the  court  of  appeals  depends  on  extra‐record 
evidence loses forthwith.”). 
14                        Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210 

     That  assertion  is  not  plausible.  If  Christofalos  had  suc‐
ceeded in concealing or misrepresenting his assets, he might 
well have obtained a discharge while at the same time retain‐
ing property that rightfully belonged to the bankruptcy estate 
for the benefit of his creditors. In any case, materiality in the 
bankruptcy context has a broad meaning: “a fact is material 
‘if it bears a relationship to the debtor’s business transactions 
or estate, or concerns the discovery of assets, business deal‐
ings,  or  the  existence  and  disposition  of  the  debtor’s  prop‐
erty.’”  Stamat,  635  F.3d  at  982,  quoting  Retz  v.  Samson  (In  re 
Retz), 606 F.3d 1189, 1198 (9th Cir. 2010); cf. Skavysh v. Katsman 
(In re Katsman), 771 F.3d 1048, 1050 (7th Cir. 2014) (observing 
that  fraud  in  the  bankruptcy  context  encompasses  intent  to 
deceive, which “need not connote intending to obtain a pecu‐
niary benefit”). The bankruptcy court was not required to find 
an affirmative detriment to Christofalos’s creditors (or an af‐
firmative benefit to Christofalos) in concluding that Christofa‐
los  made  fraudulent  statements  within  the  meaning  of 
§ 727(a)(4)(A).  After  all,  the  “successful  functioning  of  the 
Bankruptcy  Code  hinges  both  upon  the  bankrupt’s  veracity 
and his willingness to make a full disclosure.” Stamat, 635 F.3d 
at 983 (citation omitted). 
    Christofalos  pleads  for  clemency,  contending  that  it  was 
not he but his attorney who could not have “‘cared less’ about 
the accuracy of the schedules” and that it would be a “gross 
injustice to penalize Christofalos for the incompetence of his 
counsel.”  The  brief  making  this  argument  was  filed  by  the 
same attorney, Maurice Salem, who accuses himself of incom‐
petence.  Whether  attorney  Salem  committed  malpractice  or 
violated the Illinois Rules of Professional Conduct is not be‐
fore  this  court.  But  Salem  himself  testified  in  the  adversary 
proceeding that he reviewed the schedules and statement of 
Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210                           15 

financial affairs with his client, paragraph by paragraph. That 
evidently  unrebutted  testimony  supports  the  bankruptcy 
court’s conclusion that Christofalos’s misstatements were not 
inadvertent but were intentional and fraudulent. The denial 
of  Christofalos’s  petition  for  a  Chapter  7  discharge  is 
AFFIRMED.  Given  the  gravity  of  the  apparent  misconduct 
here, we are referring this case to the United States Attorney 
for the Northern District of Illinois for further review. 
IV. Lardas II (No. 16‐4210) 
    In Lardas II, Christofalos appeals the denial of his “Motion 
to Reopen Case and Assign a Receiver” and his subsequent 
motion for reconsideration, both of which he filed in Lardas’s 
case in district court while that case remained under advise‐
ment in this court in Appeal No. 15‐1685. Christofalos cited 
no  authority  for  his  “Motion  to  Reopen.”  Because  he  is  no 
longer  a  plaintiff  in  his  aunt’s  case—the  district  court  dis‐
missed  the  original  complaint  and  Lardas  re‐filed  as  sole 
plaintiff—we assume he sought both permissive intervention 
under  Federal  Rule  of  Civil  Procedure  24(b)  and  then  relief 
from a final judgment pursuant to Rule 60(b)(6). The district 
court denied Christofalos’s motions, Lardas v. Grcic, No. 14 C 
193, 2016 WL 7367946, at *2 (N.D. Ill. Dec. 20, 2016). Having 
reviewed the district court’s decision and Christofalos’s brief, 
we summarily affirm. 
    The relief Christofalos seeks would be unusual under any 
circumstances.  “Permissive  intervention  under  Rule  24(b)  is 
wholly  discretionary,”  Sokaogon  Chippewa  Community  v.  Bab‐
bitt, 214 F.3d 941, 949 (7th Cir. 2000), while Rule 60(b) provides 
an  “extraordinary  remedy”  for  exceptional  situations, 
Eskridge v. Cook County, 577 F.3d 806, 809 (7th Cir. 2009) (cita‐
16                       Nos. 15‐1685, 15‐1704, 16‐2913, 16‐4210 

tion omitted). Christofalos asserts that he is entitled to inter‐
vene  in  his  aunt’s  lawsuit  because  the  bankruptcy  trustee 
“abandoned”  his  claim  against  the  Grcics.  That  assertion  is 
simply wrong. As noted, the trustee sold Christofalos’s claim, 
along  with  his  interest  in  WSP  and  another  lawsuit,  to  the 
Grcics.  We  dismiss  as  moot  Christofalos’s  challenge  to  that 
sale. Christofalos has no remaining interest in his prior claim. 
We also affirm the dismissal of Lardas’s suit for lack of stand‐
ing, so even if Christofalos had some remaining claim, there 
is no live case in which he might intervene. The district court 
was  right  to  deny  Christofalos’s  last‐ditch  effort  to  prolong 
this  multi‐front  litigation.  The  district  court’s  decision  is 
AFFIRMED.